                Case 19-31445-hcd         Doc 169       Filed 08/26/19      Page 1 of 15




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF INDIANA
                                 SOUTH BEND DIVISION


In re:                                                 Chapter 11

INTERLOGIC OUTSOURCING, INC., IOI                      Case No. 19-31445-hcd
PAYROLL SERVICES, INC., IOI WEST,
INC., LAKEVIEW HOLDINGS, INC.,                         (Jointly Administered)
LAKEVIEW TECHNOLOGY, INC.,
MODEARN, INC., and TIMEPLUS
SYSTEMS LLC,

                        Debtors.


    OBJECTION OF THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS
     TO DEBTORS’ MOTION FOR ENTRY OF ORDER APPROVING BIDDING
          AND SALE PROCEDURES AND RESERVATION OF RIGHTS

         The Official Committee of Unsecured Creditors (the “Committee”) appointed in the

chapter 11 cases (the “Chapter 11 Cases”) of Interlogic Outsourcing, Inc., et al. (the “Debtors”),

by and through the Committee’s undersigned proposed counsel, hereby objects (the “Objection”)

to Debtors’ Motion for Entry of an Order (I) Approving the Bidding Procedures, (II) Scheduling

the Bid Deadlines and the Auction, (III) Approving the Form and Manner of Notice Thereof, and

(IV) Granting Related Relief (Doc. No. 139, the “Bid Procedures Motion”). In support of its

Objection, the Committee states as follows:

                                   PRELIMINARY STATEMENT

         1.     By the Bid Procedures Motion, Debtors seek approval of certain Bidding

Procedures,1 which contemplate an expedited sale process (30 days from approval of the Bidding

Procedures to the Sale Hearing) in compliance with the express terms of the Debtors' DIP Credit

Agreement, for the sole benefit of Debtors’ pre-petition Lender, KeyBank National Association

1
  Capitalized terms used but not otherwise defined herein shall have the meaning ascribed to them in the Bid
Procedures Motion.


CO\6232186.13
                Case 19-31445-hcd       Doc 169       Filed 08/26/19     Page 2 of 15




(“Lender” or “KeyBank”). Approval of the Bidding Procedures in their current form will almost

certainly chill bidding and could result in no recovery to the unsecured creditors.

        2.      Pre-petition, Huron Transaction Advisory (“Huron”) purportedly reached out to

“28 potential strategic and financial buyers.”        See Bid Procedures Motion, at p. 3. Post-

bankruptcy, Huron purportedly contacted over 70 potential buyers; however, only 10 of those

parties have shown any interest. This limited “reach out” was not sufficiently robust or designed

to prime the market for an expedited post-petition sale. Further, these parties have had little if no

opportunity to review diligence, and as such, all diligence activities will need to be conducted as

part of the post-petition sale process. All parties deserve to have sufficient time to review the

data room and for further diligence, especially the parties that will be contacted for the first time.

        3.      The Bid Procedures Motion does not provide any real or meaningful justification

as to why the sale process must proceed so quickly or how the rapid pace will facilitate a

competitive sale process. Rather, the Bid Procedures Motion simply states that the short time-

line is needed to comport with the milestones set in connection with the debtor-in-possession

facility (“DIP Facility”) provided by KeyBank. KeyBank, in its capacity as DIP Lender or pre-

petition Lender, should not be permitted to control these Chapter 11 Cases for its own benefit.

Moreover, Debtors and KeyBank must disclose whether KeyBank intends to credit bid, because

potential purchasers may have no interest in conducting due diligence or submitting bids if that is

the case. The expedited timeline, combined with the specter of a credit bid and unknown

stalking horse protections will necessarily chill bidding.

        4.      As proposed, the Bidding Procedures will likely result in sale proceeds less than

the alleged secured debt, leaving nothing for general unsecured creditors. While the Committee

and its professionals are moving quickly to get their arms around these Chapter 11 Cases (and


                                                  2

CO\6232186.13
                Case 19-31445-hcd      Doc 169       Filed 08/26/19   Page 3 of 15




within one business day of its formation, has already requested information from the Debtors to

assess the bid process and interest in it), the Committee was formed only three days after the

Debtors filed their Bid Procedures Motion and five days before the hearing thereon. The

Committee and its professionals are working expeditiously to analyze the Debtors' business,

operations, and financial condition, and the circumstances leading up to these Chapter 11 Cases.

These efforts should not be constrained by the unreasonable deadlines imposed by KeyBank,

which appears to be controlling the Chapter 11 Cases solely for KeyBank’s own benefit.

        5.      As discussed more fully below, the Committee has several concerns with respect

to the Bid Protections and Bidding Procedures. In particular, the proposed Bidding Procedures

must be significantly modified in order to create a fair and open process. As detailed herein, the

proposed Bidding Procedures:

        a.      Impose an artificial and arbitrary bid deadline for third parties to submit
                qualifying bids. The entire sale process must be expanded by at least four weeks,
                to give all potential bidders an opportunity to submit meaningful bids for the
                Debtors’ assets.

        b.      Improperly permit KeyBank to credit bid. KeyBank or any other alleged secured
                party should be precluded from credit bidding unless and until the Committee has
                had sufficient time to investigate, and validate, any alleged secured positions.

        c.      Improperly include KeyBank as an “Auction Consultation Party.” Under no
                circumstances should KeyBank be a consultation party unless it is prohibited from
                being a bidder, because such would permit KeyBank to bid based upon “insider
                information.”

        d.      Provides that “Any consultation rights of the Committee in these Bidding
                Procedures exist to the extent that, at the time of such proposed consultation, a
                Committee has been formed and has retained, or proposed to retain, counsel.” See
                Bid Procedures, n.2. The Committee has formed and has retained counsel. As
                such, the Committee must be consulted throughout the sale process, must be a
                “notice party” and Auction Consultation Party, and should receive real time
                updates on the status of the proposed sale. The Committee should not be
                beholden to the Debtors for information, and it is inappropriate for the Debtors to
                serve as the gatekeeper of information.


                                                 3

CO\6232186.13
                Case 19-31445-hcd      Doc 169       Filed 08/26/19   Page 4 of 15




        e.      Debtors essentially seek Court approval of a Stalking Horse Agreement as part of
                approval of the Bidding Procedures, without providing the parties, including the
                Committee, with an adequate opportunity to review and contest same. Ultimate
                approval of any Stalking Horse Agreement must wait until the Sale Hearing, with
                the Committee having an ample notice and opportunity to contest.

        6.      Moreover, the following limitations should be placed on any Stalking Horse

Agreement and/or Purchase Agreement:

        a.      The Bid Protections should be capped at three percent of the cash portion of the
                contemplated sale. Any Bid Protections should be paid solely from the proceeds
                of an alternative transaction, without which, the Stalking Horse Bidder is entitled
                to no claim for the Bid Protections. Any credit or non-cash consideration should
                not be considered.

        b.      To the extent that the Stalking Horse Bidder or Successful Bidder is purchasing
                the Debtors’ books and records associated with the Debtors’ businesses (“Books
                and Records”), the Committee must be granted access to the Debtors’ Books and
                Records post-closing. Access to the Books and Records is a necessary part to the
                Committee fulfilling its statutory and fiduciary duties. It must be clear that,
                notwithstanding any term to the contrary set forth in the Stalking Horse
                Agreement or Purchase Agreement, the Committee, and other fiduciaries to the
                Chapter 11 Cases, shall have complete access to any and all Books and Records
                during the pendency of these Chapter 11 Cases, as well as the reasonable
                cooperation of the Stalking Horse Bidder and its employees.

        7.      This Objection articulates the Committee’s initial concerns with the Bidding

Procedures, Stalking Horse Agreement, and Bid Protections, and reserves the right of the

Committee to raise any and all additional objections prior to and at the Sale Hearing. The

Committee respectfully requests that, unless the issues raised herein are adequately resolved, the

Bid Procedures Motion be denied.

                                        BACKGROUND

        8.      Prior to the Petition Dates, Debtor, Interlogic Outsourcing, Inc. ("IOI"), its

principal, Najeeb Khan ("Khan"), and likely their affiliates, engaged in a check kiting and other

schemes involving millions of dollars of customer funds, and may have diverted an equal or

greater amount from IOI to Khan.

                                                 4

CO\6232186.13
                Case 19-31445-hcd      Doc 169        Filed 08/26/19   Page 5 of 15




        9.      On July 8 or 9, 2019, KeyBank, with which IOI had a cash management and

depository account agreement, discovered that checks issued by IOI, drawn on and paid out of

IOI's KeyBank account, including a check for $90 million to Berkshire Bank, a check for $10

million to Wells Fargo, and a check for $22 million to JP Morgan Chase, collectively totaling

more than $122 million ("Overdraft Exposure"), were dishonored because of insufficient funds,

even though KeyBank had already wired the funds to the recipient banks ("Overdraft Event").

        10.     Most, if not all, of the diverted funds were IOI customer deposits intended to be

used by IOI to pay the customers' payroll and payroll taxes. Although most of the payroll

payments may have been made to the customers' employees, it appears that none of the payroll

taxes were paid, in violation of IOI's agreement with its customers and applicable law. The

funds earmarked for payroll taxes were apparently diverted for Khan's benefit or for the benefit

of one or more of the 29 other companies operated by Khan, and potentially others.

        11.     Immediately following the Overdraft Event, KeyBank obtained a court order in

the United States District Court for the Northern District of Ohio, freezing all assets held by IOI

and Khan. Thereafter, on July 12, 2019, KeyBank demanded that IOI grant KeyBank a security

interest in all of IOI's assets to secure, among other things, KeyBank's unsecured prepetition

liability resulting from the Overdraft Event. IOI's submission to this demand is the first event in

KeyBank's pattern of controlling the Debtors and muscling aside the unsecured creditors, whose

tax deposits are ground zero in this massive fraud.

        12.     On July 13, 2019, Khan appointed Timothy Daileader ("Daileader") as an

"independent director" and as the sole manager of the Debtors. On the same date, Daileader




                                                 5

CO\6232186.13
                  Case 19-31445-hcd            Doc 169        Filed 08/26/19      Page 6 of 15




caused the Debtors to retain Huron as financial advisor. The next day, Daniel Wikel ("Wikel"),

an employee of Huron, was appointed as Chief Restructuring Officer for the Debtors.2

           13.     On July 19, 2019, IOI executed a Demand Promissory Note in favor of KeyBank

in the amount of $1.4 million, ostensibly to finance IOI's continued operations in the near term.

This new $1.4 million note was also secured by a security interest in all of IOI's assets. With this

financing in hand, IOI assured its customers that IOI would be conducting business as usual in an

effort to prevent customers from terminating their relationships with IOI.

           14.     Only three weeks later, on August 10 and 11, 2019 (the “Petition Dates”), the

Debtors each filed voluntary petitions for relief under chapter 11 of the United States Code(as

amended, the “Bankruptcy Code”). These Chapter 11 Cases are jointly administered, and no

trustee or examiner has been appointed.

           15.     The Debtors have not filed schedules and, as a result of an extension granted by

the Court, the schedules are not due to be filed until Sept. 9, only one day prior to the Section

341 meeting.

           16.     On August 22, 2019, the Committee was appointed. (Dkt. No. 148).

           17.     On August 23, 2019, the Committee selected the undersigned counsel to represent

the Committee.

                                           THE PROPOSED SALE

           18.     On August 19, 2019, less than two weeks after the Petition Dates, the Debtors

filed the instant Bid Procedures Motion.

           19.     Debtors seek to begin a process of selling substantially all of their Assets (not

specifically defined in the Bid Procedures Motion) in a manner that is almost at the direction of



2
    To date, the Committee has not yet been provided with a copy of Debtors' agreements with Huron or Wikel.
                                                          6

CO\6232186.13
                Case 19-31445-hcd        Doc 169       Filed 08/26/19   Page 7 of 15




and for the benefit of a single creditor, KeyBank, against whom the estates appear to have

substantial claims and whose security interests are believed to be avoidable. As proposed, the

process is more “fire sale” than it is robust.

        20.     The Bid Procedures Motion sets forth the following extremely short milestones:

                a. September 2, 2019, at 4:00 p.m. ET –Deadline for parties interested in

                    serving as a Stalking Horse Bidder to submit non-binding indications of

                    intent.

                b. September 10, 2019, at 4:00 p.m. ET –Deadline for parties interested in

                    serving as a Stalking Horse Bidder to submit a final binding proposal.

                c. September 13, 2019, at 4:00 p.m. ET – Deadline for submission of bids.

                d. September 18, 2019, at 10:00 a.m. ET – Date of auction, if needed.

                e. September 19, 201 at 12:00 p.m. ET – Deadline for Debtors to file and serve

                    notice of Successful Bidder and amount of Successful Bid.

                f. September 23, 2019 at 4:00 p.m. ET – Deadline for objections to the sale.

                g. September 26, 2019 – Sale Hearing.

        21.     The proposed order approving the Bid Procedures Motion cedes to KeyBank

domination over the sale process. These dates and milestones are intertwined with the Debtors’

DIP Facility with KeyBank, where failure to meet any of the above milestones constitute an

event of default (Doc. No. 15). Moreover, the Bid Procedures Motion and the proposed order

attached thereto (the “Proposed Order”) give KeyBank an extensive level of control over the sale

process, including but not limited to giving KeyBank a veto with respect to numerous decisions

involving the outcome of the sale, such as selection of the Successful Bidder.




                                                   7

CO\6232186.13
                Case 19-31445-hcd      Doc 169       Filed 08/26/19    Page 8 of 15




        22.     The Bid Procedures Motion was filed without a business plan, exit strategy, asset

purchase agreement, potential purchaser, or Stalking Horse Bidder. And there has not been the

sort of robust marketing effort necessary to provide the maximum possible value to the estates

and their creditors.

                                          OBJECTION

I.      The Proposed Expedited Sale Timeline Benefits ONLY KeyBank to the Detriment
        of the Remaining Creditors of the Debtors’ Estates.

        23.     The Debtors propose a bid deadline of September 13, 2019, such that the Debtors

will only have 17 days at best to market the Debtors’ assets. Although the Debtors are pushing

for a quick sale process to comply with the milestones of their DIP Credit Agreement with

KeyBank, they fail to explain how, within only 17 days they plan to: (a) locate and qualify

Potential Bidders and then Acceptable Bidders; and (b) permit such bidders to conduct due

diligence and submit a bid that meets all requirements to qualify as a Qualified Bid, especially

one acceptable to KeyBank. There is simply no legitimate justification for such a truncated

process.

        24.     The Debtors bear the burden of demonstrating a sound business justification for a

proposed sale. See 11 U.S.C. § 363(b); NLRB v. Bildisco & Bildisco, 465 U.S. 513, 523

(1984); In re Schipper, 933 F.2d 513, 515 (7th Cir. 1991) (stating “the debtor in possession can

sell property of the estate outside the ordinary course of business if: he has an

“articulated business justification,” he provides adequate notice to all creditors, and a hearing is

held on the sale) (citation omitted); In re Efoora, Inc., 472 B.R. 481, 488 (Bankr. N.D. Ill. 2012)

(citing In re Lionel Corp., 722 F.2d 1063, 1071 (2d Cir.1983)). Bankruptcy courts have viewed

rushed sales promoted by a debtor and its lender with healthy skepticism. See In re Fisker Auto.

Holdings, Inc., 510 B.R. 55, 60–61 (Bankr. D. Del. 2014) (finding that a “rushed” sale hearing

                                                 8

CO\6232186.13
                  Case 19-31445-hcd      Doc 169       Filed 08/26/19   Page 9 of 15




several weeks after the petition date is inconsistent with the notions of fairness in the bankruptcy

process”). The Supreme Court has cautioned that “[t]he need for expedition, however, is not a

justification for abandoning proper standards.” Protective Committee for Independent

Stockholders of TMT Trailer Ferry, Inc. v. Anderson, 390 U.S. 414, 450 (1968). Ultimately,

approval of a sale rests with the bankruptcy court’s discretion. Efoora, 472 B.R. at 489 (citing

Corporate Assets, Inc. v. Paloian, 368 F.3d 761, 767 (7th Cir.2004) and In re Irvin, 950 F.2d

1318, 1320 (7th Cir. 1991)).

        25.       Here, the Debtors have put forth little more than a blanket assertion that the sale

as proposed will be in the best interests of the estate. And, there is little (if any) information in

the record from which to evaluate the appropriateness of the Debtors’ marketing and sale efforts.

        26.       The Court and the Committee also have no indication as to the value of the

Debtors’ assets. The Debtors’ bankruptcy schedules have yet to be filed. The Debtors have not

proposed a business plan, exit strategy, purchase agreement, or even a potential purchaser. And

there has been no disclosure with respect to the Debtors’ anticipated return that a sale on such

short notice will provide to the estates, or whether there will be any funds available to unsecured

creditors as a result of a sale.

        27.       Yet, the Debtors are proposing a sale process that is almost entirely controlled by

a single entity, KeyBank. While the Bid Procedures Motion states that Debtors will “consult”

with the Committee, it leaves almost all decisions at the direction of KeyBank, a creditor with

liens that are likely subject to avoidance and that might itself be a significant source of recovery

for the estate.




                                                   9

CO\6232186.13
                Case 19-31445-hcd      Doc 169        Filed 08/26/19   Page 10 of 15




        28.      Indeed, the Debtors must show that the creditors as a whole should benefit and

whether the sale preserves the priorities among the creditors. See In re UAL Corp., 443 F.3d 565,

571–72 (7th Cir. 2006). Without the appropriate diligence this analysis will be incomplete.

        29.      Further, the Committee was appointed after the Bid Procedures Motion was filed.

While the Committee intends to be diligent and efficient in its investigation of the Debtors, Khan

and his affiliates, and KeyBank, it cannot reasonably complete its investigation by the proposed

time of the Sale Hearing. This is at odds with the Interim DIP Order, which gives the Committee

90 days after entry of the order appointing Committee's counsel to investigate KeyBank and its

purported liens. And because this sale is moving so quickly, the Committee will not have time to

engage its own investment banker and truly determine whether the sale as proposed will

maximize the value of the Debtors’ assets or businesses.

        30.      Courts have emphasized the importance of permitting creditors the opportunity to

review prospective assets sales under section 363. See Myers v. Martin (In re Martin), 91 F.3d

389, 395 (3d Cir. 1996) (noting that the “import of Section 363 is that a trustee is prohibited from

acting unilaterally; this schema is intended to protect both debtors and creditors (as well as

trustees) by subjecting a trustee’s actions to complete disclosure and review by the creditors of

the estate and by the bankruptcy court” and that the “creditor body could suffer” if the review

process is not fully informed). The needed review is not only to allow creditors the opportunity

to appropriately weight in and to provide the checks and balance needed in such circumstances

but also to supply information to the Court, who in turn determines the appropriate course of

action to follow. See LeCompte v. Sparks, No. 96 C 1373, 1997 WL 156488, at *11 (N.D. Ill.

Apr. 1, 1997) (concluding “that, in circumstances when a settlement agreement provides for




                                                 10

CO\6232186.13
                Case 19-31445-hcd       Doc 169        Filed 08/26/19   Page 11 of 15




disposition of a significant asset of the estate, the approach in Martin yields the most appropriate

result[.]”).

        31.      When the Debtors availed themselves of this Court’s jurisdiction by filing chapter

11 bankruptcy cases, the Debtors forfeited any right to enter in a purchase agreement without

subjecting such sale to the scrutiny of juridical approval. See Conn-Selmer Inc. v. Bamber, No.

3:07-CV-100CAN, 2008 WL 348774, at *4 (N.D. Ind. Feb. 7, 2008).

        32.      The Court, the Committee, and the Debtors’ creditors are entitled to know that the

proposed Bidding Procedures will actually maximize the value of the Debtors’ assets. The

Committee therefore objects to the Bid Procedures Motion to the extent that it seeks to limit the

rights of the Committee to seek information or oppose any or certain aspects of the sale and sale

process, including the selection of a Stalking Horse Bidder, the appropriateness of Bid

Protections, determinations as to who qualifies as a Qualified Bidder, the selection of a

Successful Bidder, and the ultimate approval of a sale of the Debtors’ assets.

II.     Credit Bid Rights, if Any, Should NOT Be Allowed.

        33.      The Bid Procedures Motion currently places no restrictions on KeyBank’s

potential right to credit bid.

        34.      Bankruptcy courts can limit a creditor's right to credit bid for cause. 11 U.S.C. §

363(k). A secured creditor’s ability to credit bid is within the discretion of the court and is not

absolute. See also In re N.J. Affordable Homes Corp., No. 05–60442(DHS), 2006 WL 2128624,

at *16 (Bankr. D.N.J. June 29, 2006) (noting that a bankruptcy court retains the authority to deny

a secured creditor the ability to credit bid for “cause”); In re Theroux, 169 B.R. 498, 499 n. 3

(Bankr.D.R.I.1994) (holding that “there is no absolute entitlement to credit bid”). The term

“cause” is not defined in the Bankruptcy Code and is left to the courts to determine on a case-by-


                                                  11

CO\6232186.13
                 Case 19-31445-hcd             Doc 169        Filed 08/26/19   Page 12 of 15




case basis. In re N.J. Affordable Homes Corp., 2006 WL 2128624, at * 16 (finding that cause is

“intended to be a flexible concept enabling a court to fashion an appropriate remedy on a case-

by-case basis”); In re River Road Hotel Partners, LLC, No. 09–30029(BWB), 2010 WL

6634603, at *1 (Bankr. N.D. Ill. Oct. 5, 2010) (“Section 363 gives courts the discretion to decide

what constitutes ‘cause’ and the flexibility to fashion an appropriate remedy by conditioning

credit bidding on a case-by-case basis.”), aff’d sub nom. River Road Hotel Partners, LLC v.

Amalgamated Bank, 651 F.3d 642 (7th Cir. 2011), aff'd sub nom. RadLAX Gatway Hotel LLC

v. Amalgamated Bank, 566 U.S. 639 (2012).

           35.     The Committee has only just begun to investigate the pre-petition fraud, the

Debtors’ transactions with KeyBank, and the validity of KeyBank’s liens. It is very likely that

the Assets3 subject to this sale may be entirely unencumbered (except as might be provided in the

DIP Order). As a result, KeyBank should not be entitled to credit bid in any sale proceeding. See

Fisker Automotive, 510 B.R. at 61 (finding “no doubt that the holder of a lien the validity of

which has not been determined, as here, may not bid its lien”); Nat’l Bank of Commerce of El

Dorado v. McMullan (In re McMullan), 196 B.R. 818, 835 (Bankr. W.D. Ark. 1996) aff’d, 162

F.3d 1164 (8th Cir.1998) (creditor prohibited from credit bidding “because the validity of its

liens and security interests are unresolved”). If this Court nonetheless permits KeyBank the right

to credit bid, it should be required to provide some form of protection to the estate, such as a

letter of credit, to prevent a release of potentially valuable estate claims. See, e.g., In re Octagon

Roofing, 123 B.R. 583, 592 (Bankr. N.D. Ill. 1991) (bank allowed to credit bid conditioned upon

the posting of an irrevocable letter of credit to protect the estate in the event the liens were later

avoided); In re Daufuskie Island Props., LLC, 441 B.R. 60, 64 (Bankr. D.S.C. 2010) (holding



3
    Whatever those Assets may ultimately be.
                                                         12

CO\6232186.13
                Case 19-31445-hcd       Doc 169        Filed 08/26/19    Page 13 of 15




that a creditor was not entitled to credit bid when its mortgage was in dispute); In re Olde Prairie

Block Owner, LLC, 464 B.R. 337, 348 (Bankr. N.D. Ill. 2011).

         36.     The Committee objects to any credit bidding by KeyBank. KeyBank has been

involved with the Debtors prior to and since the Petition Date, is well-apprised as to the assets

and liabilities of the Debtors’ business, and has been negotiating with the Debtors as to its role in

the restructuring and DIP Lender. If KeyBank is ultimately the Stalking Horse Bidder, the Bid

Protections are not reasonably related to KeyBank’s efforts and should therefore be denied.

III.     Sale Proceeds Should Be Held in Reserve Pending Adjudication of KeyBank’s

Liens.

         37.     The Proposed Order suggests that the Assets will be sold free and clear liens and

interests, with said liens and interests attaching to the proceeds of sale, subject to the stipulations,

terms, and conditions of the DIP Order. Given the questionable validity of KeyBank’s liens and

the possible claims the estates may have against KeyBank, any and all proceeds of sale should be

held in reserve pending adjudication as to any rights thereto regardless of any agreement between

KeyBank and the Debtors, and a formal determination as to the estates' and/or Committee's rights

as to KeyBank.

IV.      Additional Bidding Procedures Are Objectionable.

         38.     In addition to the concerns raised above, the Committee requests that any Order

approving the Bid Procedures Motion expressly reserve the Committee’s right to raise

objections, prohibit KeyBank from credit bidding, and require the Debtors and Huron to disclose

to the Committee all information in its possession regarding the current state of the Debtors’

operations, the sale, the sale process, and the Debtors’ assets, including:




                                                  13

CO\6232186.13
                Case 19-31445-hcd       Doc 169        Filed 08/26/19   Page 14 of 15




                 a. Any information in the Debtors’ possession regarding the value of the

                    Debtors’ assets, whether obtained by Huron, its other advisors, or otherwise;

                 b. All information currently in the Debtors’ possession regarding the marketing

                    and sale of the Debtors’ assets, including all marketing efforts taken

                    prepetition and to date, existing purchase offers, current potential buyers, and

                    efforts made to secure a Stalking Horse Bidder;

                 c. Full access to the virtual data room set up by the Debtors’ advisors; and

                 d. All other information that would reasonably permit the Committee to make a

                    fully informed judgment regarding the proposed sale transaction.

        39.      Further, the Bid Procedures should be modified consistent herewith, including:

                 a. Additional protections are needed for unsecured creditors who remain

                    customers of the Debtors.      The Debtors’ business performs operationally

                    pivotal functions for many in the current unsecured creditor base. Payroll

                    processing is not the type of service an organization can find a new provider

                    for overnight.     All bidders should be required to provide appropriate

                    protections to existing customers in the event the sale contemplates a change

                    or termination in the service the Debtors provide, including but not limited to

                    notice of a possible disruption of service and a grace period for customers to

                    transition should a transition be necessary.

                 b. Because of the extremely compressed timeline, Qualified Bidders should have

                    access to due diligence past the bid deadline and through any auction;

                 c. The Bid Procedures Motion currently proposes to give parties one business

                    day from the filing of a notice of Successful Bidder to object to the sale.


                                                  14

CO\6232186.13
                Case 19-31445-hcd       Doc 169        Filed 08/26/19   Page 15 of 15




                    Parties should have up until the date of the Sale Hearing to evaluate the

                    propriety of the sale and file or assert objections thereto; and

                 d. Because of its proximity to the transaction, KeyBank should not be entitled to

                    any Bid Protections should it be chosen as the Stalking Horse Bidder.

                                          CONCLUSION

        For the reasons set forth above, the Committee objects to the Bid Procedures Motion and

reserves the right to submit additional objections as additional information comes to light.


Dated: August 26, 2019                                   Respectfully submitted,

                                                         /s/ Jeffrey A. Hokanson
                                                         Jeffrey A. Hokanson
                                                         ICE MILLER LLP
                                                         One American Square, Suite 2900
                                                         Indianapolis, IN 46282-0200
                                                         Telephone: (317) 236-2100
                                                         Email: jeff.hokanson@icemiller.com

                                                         Louis T. DeLucia (admitted pro hac vice)
                                                         Alyson M. Fiedler (admitted pro hac vice)
                                                         ICE MILLER LLP
                                                         1500 Broadway, Suite 2900
                                                         New York, NY 10036
                                                         Telephone: (212) 835-6312
                                                         Email: louis.delucia@icemiller.com
                                                         Telephone: (212) 835-6315
                                                         Email: alyson.fiedler@icemiller.com

                                                         R. William Jonas Jr.
                                                         HAMMERSCHMIDT, AMARAL &
                                                         JONAS P.C.
                                                         137 N. Michigan Street
                                                         South Bend, IN 46601
                                                         Telephone: (574) 400-8608
                                                         Email: jla@hajlaw.com

                                                         Proposed Counsel for the Official
                                                         Committee of Unsecured Creditors


                                                  15

CO\6232186.13
